UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the year ended December 31, 2010 [ ]Transition Report Under to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number:000-16299 ANTS SOFTWARE INC. (Exact name of registrant as specified in its charter) Delaware 13-3054685 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or Organization) 1031 Cambridge Square, Suite F, Alpharetta, Georgia 30009 (Address of principal executive offices including zip code) (856) 914-5200 (Registrant’s telephone number, including Area Code) Securities registered under Section 12(b) of the Act:None Securities Registered under Section 12(g) of the Act:Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark if the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.405 of this chapter) is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] 1 As of June 30, 2010 the aggregate market value of the registrant's Common Stock held by non-affiliates of the registrant was approximately $107.53 million based on the average bid and asked price of such Common Stock as reported on the NASD Bulletin Board system. Shares of Common Stock held by each officer and director and each person who owns more than 10% or more of the outstanding Common Stock have been excluded because these persons may be deemed to be affiliates. The determination of affiliate status for purpose of this calculation is not necessarily a conclusive determination for other purposes. ANTs software inc. had 135,500,000 shares of Common Stock outstanding as of April 29, 2011. Explanatory Note This Amendment No. 1 on Form 10-K/A (“Amendment No. 1”) hereby amends our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which ANTs software inc. (“we,” “us” or the “Company”) filed with the Securities and Exchange Commission on March 31, 2011.The sole purpose of this amendment is to (1) correct an error on the cover page identifying us as transitioning from Smaller Reporting Company status toNon-accelerated Filerstatus and, as a result, identifying itself as a Smaller Reporting Company for disclosure requirements and as an Accelerated Filer for determining when the Annual Report on Form 10-K must be filed, consistent with the Securities and Exchange Commission's Compliance and Disclosure Interpretation 130.04 and (2) include information omitted from our Annual Report on Form 10-K under Part III, Items 10, 11, 12, 13, and 14. No other information in the 10-K as originally filed on March 31, 2011 is being amended. 2 TABLE OF CONTENTS PART III Item 10. Directors, Executive Officers and Corporate Governance 5 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits, Financial Statement Schedules 35 Signatures 35 Exhibits 36 3 This amended Annual Report and the information incorporated herein by reference contain forward-looking statements that involve a number of risks and uncertainties, as well as assumptions that, if they never materialize or if they prove incorrect, would likely cause our results to differ materially from those expressed or implied by such forward-looking statements. Although our forward-looking statements reflect the good faith judgment of our management, these statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as "believes," "expects," "hopes," "may," "will," "plans," "intends," "estimates," "could," "should," "would," "continue," "seeks" or "anticipates," or other similar words (including their use in the negative), or by discussions of future matters such as the development of new products, problems incurred in establishing sales and sales channels, technology enhancements, possible changes in legislation and other statements that are not historical. These statements include, but are not limited to, statements under the captions "Business," "Risk Factors," and "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as other sections in this amended Annual Report. You should be aware that the occurrence of any of the events discussed under the heading "Item 1A Risk Factors" in the 10-K filed on March 31, 2011 and elsewhere in this amended Annual Report could substantially harm our business, results of operations and financial condition. If any of these events occurs, the trading price of our Common Stock could decline and you could lose all or a part of the value of your shares of our Common Stock. The cautionary statements made in this amended Annual Report are intended to be applicable to all related forward-looking statements wherever they may appear in this amended Annual Report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this amended Annual Report. 4 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth information with respect to our current directors and executive officers: Name Age Position Joseph Kozak 61 Chairman (until April 17, 2011), President and Chief Executive Officer, Class1 Director, term expires in 2013 Francis K. Ruotolo 73 Class3 Director, term expires in 2012 John R. Gaulding 65 Former Class3 Director, resigned April 17, 2011 Robert H. Kite 56 Chairman (effective April 17, 2011) and Class2 Director, term expires in 2011 Robert Jett 66 Class3 Director, term expires in 2012 Ari Kaplan 41 Class2 Director, term expires in 2011 Craig Campbell 54 Class1 Director, term expires in 2013 David Buckel 49 Secretary and Chief Financial Officer (resigned effective May 15, 2011) Rick Cerwonka 59 Chief Operating Officer and President, Inventa Technologies Inc. Joseph Kozak, Age 61 President and Chief Executive Officer Joseph Kozak joined the Company in June2005 as President and was named Chief Executive Officer and appointed to the Board of Directors in August2006. Mr. Kozak resigned as Chairman of our Board of Directors on April 17, 2011, but continues in his role has President and Chief Executive Officer. Mr.Kozak brings 25 years of front-line leadership experience in sales, marketing and business development. Mr.Kozak joined ANTs from his position as Vice President of Industry Sales for Oracle Corporation, a business software and hardware integration company. While with Oracle he defined and executed global strategies for retail, distribution, life science, process manufacturing, and consumer packaged goods industries. He also managed Oracle’s acquisition of Retek, Inc. a $630million purchase in the retail applications space. Prior to Oracle, Mr.Kozak was Chief Executive Officer of Lombardi Software, a manufacturer of business process management solutions. He was also a partner with Ernst and Young, LLP, in the retail and consumer packaged goods division; Vice President of Sales for SAP America, where he was responsible for the retail distribution and consumer goods business units for the Americas; and Mr.Kozak held numerous management positions with AT&T and IBM. Mr. Kozak brings to the Board significant executive leadership and operational experience. His prior business experience in the software industry gives him a broad and extensive understanding of our operations and extensive knowledge about our industry.Due to his business background, he has a broad understanding of the operational, financial and strategic issues facing public companies. David Buckel, Age 49 Chief Financial Officer On January18, 2010, Mr.Buckel joined the Company as Secretary and Chief Financial Officer. On April 29, 2011, Mr. Buckel resigned from his position effective May 15, 2011.Mr. Buckel has not identified any disagreement with the Company on any matter relating to the our operations, policies or practices. 5 On April 29, 2011, Mr. Buckel and the Company entered into a Separation Agreement under which (i) Mr. Buckel will resign effective May 15, 2011; (ii) Mr. Buckel will continue to consult with the Company after May 15, 2011, including on the preparation and filing of the Company’s quarterly report for the quarter ended March 31, 2011; (iii) to ensure a smooth transition of his duties, Mr. Buckel will also provide consulting services concerning, without limitation, such things as the Company’s periodic SEC reports, litigation matters, financial reporting, and registration statements at an agreed upon hourly rate; (iv) Mr. Buckel’s employment agreement with the Company is terminated; (v) Mr. Buckel is to be paid a non-refundable retainer of $10,000 for his consulting services; and (vi) Mr. Buckel and the Company entered into a mutual, general release of all claims, known and unknown. For more than 15 years, Mr.Buckel has served as Chief Financial Officer for a number of public and private companies in the IT and technology industries. He has worked under a wide range of circumstances from startup ventures, consolidations and turnaround situations to leading fast growing profit driven corporations. Mr.Buckel brought to us extensive experience in SEC reporting, Sarbanes-Oxley compliance, investor relations, corporate development and the capital markets. He has held high level positions including public and private company board of director roles and has chaired and been a key member of both the audit and compensation committees for a number of public companies. Prior to joining us, Mr. Buckel served as Chief Financial Officer for Ryla Inc., a fast growing call center solutions provider that was acquired. He also served as Chief Financial Officer for Internap Network Services, a publicly-traded, industry-leading company in route control technology and a provider of high-performance solutions for business critical applications, and Interland Inc., a publicly-traded applications hosting and Web services consulting company. Mr.Buckel received his MBA from Syracuse University and a bachelor’s degree in accounting from Canisius College. He is a Certified Management Accountant, CMA, by the Institute of Management Accountants. Francis K. Ruotolo, Age 73 Director Francis Ruotolo was an employee of the Company from January 2001 to January 2005. He joined the Company as the Chairman of the Board of Directors, Chief Executive Officer and President. He continues to serve as a member of the Board of Directors, serving as Chairman of the Board of Directors through September30, 2007.He resigned as President in March 2003 and resigned as Chief Executive Officer in January 2005. Prior to joining ANTs, he was a member of our Board of Advisors. Before joining the Company, Mr.Ruotolo was also a director in the consulting practice of Deloitte & Touche (subsequently Deloitte Consulting). Prior to working at Deloitte Consulting, Mr.Ruotolo was Chief Executive Officer of The Futures Group, a long-term strategic planning consultancy whose clients included IBM, American Airlines, Monsanto, Ford Motor Co., Pfizer, and numerous departments of the federal government. Mr.Ruotolo was Senior Vice President of Macy’s California for seven years and held the same position at Lord & Taylor in New York. Mr.Ruotolo holds a BA degree in English/Journalism from Northeastern University, Boston, MA. Mr.Ruotolo has been associated with us for ten years and brings to the Board extensive knowledge about our business operations and in particular our operations and products.He also has extensive knowledge of our industry due to prior experience.In addition, he brings to the Board significant executive leadership and operational experience. John R. Gaulding, Age 65 Former Lead Director John R. Gaulding joined our Board of Directors as an independent director in January2001. Mr. Gaulding resigned as a director, the Lead Director, Chairman of the Executive Committee, Chairman of the Audit Committee, and a member of its Corporate Governance and Nominating Committee on April 17, 2011.Mr. Gaulding has not identified any disagreement with the registrant on any matter relating to the registrant’s operations, policies or practices. Mr. Gaulding is a private investor and founding partner of Sage Partners, LLC, a strategic and governance advisory firm and investor in emerging companies. Mr. Gaulding is also chairman of the Corporate Governance and Nominating Committee and member of the Audit Committee of Monster Worldwide, Inc. and serves on the board of Yellow Pages Group, Inc., a publicly held company listed on the Toronto Stock Exchange, where he is also chairman of the Corporate Governance and Nominating Committee and member of Compensation Committee. Previously, Mr.Gaulding was Chairman and Chief Executive Officer of National Insurance Group, a publicly held company providing information and insurance to financial institutions. He was also President and Chief Executive Officer of ADP Claims Services Group and President and Chief Executive Officer of Pacific Bell Yellow Pages, Inc. Most recently, Mr.Gaulding served as a Senior Advisor to Deloitte Consulting specializing in e-Business strategy with responsibility for advising such clients as Hewlett Packard, 3Com, Bergen Brunswig, Longs Drugstores, Southern California Edison, and Pacific Gas and Electric Company. 6 Mr. Gaulding brought to the Board significant executive leadership and operational experience. His business experience and board service, along with his tenure at our Company, gave him a broad and extensive understanding of our operations and the proper role and function of the Board.His service on the board of other public companies provided him with a strong corporate governance expertise. Robert H. Kite, Age 56 Chairman Robert Kite joined our Board of Directors in January2005 and was elected Chairman of the Board of Directors following Mr. Kozak’s resignation as Chairman and Mr. Gaulding’s resignation from the Board. On April 25, 2011, Mr. Kite was appointed chair of the Corporate Governance and Nominating Committee and continues to serve as chair of the Compensation Committee and member of the Audit Committee.Since 1981, Mr.Kite has been President and Chief Operating Officer of Kite Family Co., Inc. and the Managing General Partner of KFT LLLP, a family-owned company whose assets and operations include, but are not limited to, commercial and industrial buildings, land holdings, stocks, bonds, commodities, magnetic resonance imaging clinics, and hotel and retail development. He also serves on the boards of E2020, an Internet education company, and Financialz, an accounting software company. Mr.Kite’s public service work includes board membership with Child Help USA and the FBI Citizen’s Academy. Mr.Kite previously worked in the construction industry in Saudi Arabia with Beck-Arabia, and in Central America in gold mining and manufacturing operations. He is a graduate of Southern Methodist University with a Bachelor of Science, Political Science and Psychology with a Minor in Business. Mr. Kite’s service on the board of other public companies has provided him with a strong corporate governance expertise. His business experience provides him with a broad understanding of the operational, financial and strategic issues facing public companies. Robert Jett, Age 66 Director Robert Jett joined our Board of Directors in May2007. Mr. Jett currently serves on the Audit and Compensation Committees. He serves as general counsel for eDocs-Express, a company that provides consulting and documentation services to financial institutions. A former member of the Oregon State Bar, Mr. Jett has extensive law experience, serving as legal counsel for the First National Bank of Oregon, Security Bank of Oregon, Evans Products Company, CFI ProServices, Inc., and other enterprises. Mr. Jett is best known as the architect and product manager of Laser Pro, the predominant loan documentation software system used by thousands of financial institutions across the country. Mr. Jett was appointed Corporate Secretary following the announcement of Mr. Buckel’s resignation as Secretary and Chief Financial Officer on April 29, 2011. Mr.Jett’s legal background provides him with a broad understanding of the legal issues facing our company and the financial markets. His experience provides him with a broad understanding of the operational, financial, legal and strategic issues facing public companies. Ari Kaplan, Age 41 Director Ari Kaplan joined our Board of Directors in April2007 and currently serves on the Compensation Committee. Mr.Kaplan was President of the Independent Oracle Users Group (IOUG)from 2005 to 2008. Mr.Kaplan served as Executive Vice President of IOUG from 2003 to 2004, before assuming the position of President in 2005. Mr.Kaplan is also a Senior Consultant for Datalink Corporation, where he leads the database practice. Beginning in 1999 and continuing through 2005, Mr.Kaplan served as Chief Executive Officer at Expand Beyond, a mobile business software company. Mr.Kaplan worked as a Chief Architect/Senior Consultant from 1994 to 1999, to companies including Chicago Board Options Exchange, Merck & Co., Inc., 3Com/US Robotics, Hallmark, PricewaterhouseCoopers, and the Department of Defense. Mr.Kaplan also worked as a Senior Consultant for Oracle Corporation from 1992 to 1994. Mr.Kaplan received a Bachelor of Science degree in Engineering and Applied Sciences from the California Institute of Technology in 1992. 7 Mr. Kaplan brings to the Board extensive knowledge of the software industry. Having served in senior corporate positions in other software companies he has a vast knowledge of the industry. Craig Campbell, Age 54 Director Craig Campbell joined our Board of Directors in May2007. On April 25, 2001, Mr. Campbell was appointed chair of the Audit Committee and a member of the Corporate Governance and Nominating Committee. Mr.Campbell is the Chief Executive Officer of Campbell Capital Advisors, LLC, a financial services company located in Chicago, Illinois. He has been a financial executive for over 25years. He has extensive experience as a general partner and advisor for investment and hedge funds and has served in leadership positions for numerous charitable foundations. Mr. Campbell brings to the Board significant strategic, business and financial experience. He has a broad understanding of the operational, financial and strategic issues facing our company. Rick Cerwonka, Age 59 Chief Operating Officer and President, Inventa Technologies, Inc. Rick Cerwonka was appointed our Chief Operating Officer effective August17, 2009. Mr.Cerwonka joined Inventa Technologies in January2000 as Vice President of Managed Services and was named President and Chief Executive Officer of Inventa in December2002. Before joining the Company, Mr. Cerwonka founded XTEND-Tech, Inc., which offered full-service applications management and support to Fortune 500 clients in finance, telecommunications, manufacturing, government and banking. Prior to XTEND-Tech, Inc., Mr.Cerwonka was Vice President of the Enterprise Solutions Division for the Southern States Area for Sybase, Inc. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers, directors and persons who own more than ten percent of a registered class of our equity securities to file reports of ownership and changes in ownership with the SEC. Executive officers, directors and greater than ten-percent stockholders are required by SEC regulation to furnish us with copies of all Section16(a) forms they file. To the best of our knowledge, with the exception of the following untimely filings, all of our other officers, directors and 10% shareholders timely filed the reports required to be filed under Section 16(a) of the Securities Exchange Act of 1934, as amended, during the fiscal year ended December 31, 2010. Untimely Section 16(a) Beneficial Ownership Reports: ●
